UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------------------------------------x
In re:
                                                                      Case No. 20-11316
MEZZ57TH LLC, et al.
                                                                      Chapter 11
                                     Debtors and
                                     Debtors-in-Possession.           (Jointly Administered)
------------------------------------------------------------------x


                                     NOTICE OF APPEARANCE AND
                                       DEMAND FOR NOTICES

                  PLEASE TAKE NOTICE, that Jeffrey Seller (the "Creditor"), by and

through its attorneys, Goldberg Weprin Finkel Goldstein LLP, hereby files this Notice of

Appearance and Request for Notices in this Title 11 case, pursuant to 11 U.S.C § 342 and

Rules 2002 and 9007 of the Federal Rules of Bankruptcy Procedure (“Bankruptcy Rules”),

and respectfully requests that all notices given or required to be given, and all papers served

or required to be served, in this case and in all proceedings arising under or related thereto,

be served upon the following as follows:

                                     Goldberg Weprin Finkel Goldstein LLP
                                     1501 Broadway, 22nd Floor
                                     New York, New York 10004
                                     Attn: Neal M. Rosenbloom, Esq.
                                     nrosenbloom@gwfglaw.com

                  PLEASE TAKE FURTHER NOTICE, that the foregoing request includes

notices and papers referred to in the Bankruptcy Rules and additionally includes, without

limitation, notices of any application, complaint, demand, hearing, motion, pleading or
request, formal or informal, whether transmitted or conveyed by mail, telephone or

otherwise.

Dated: New York, New York
       June 22, 2020

                                            GOLDBERG WEPRIN FINKEL
                                            GOLDSTEIN LLP
                                            Attorneys for Jeffrey Seller
                                            1501 Broadway, 22nd Floor
                                            New York, New York 10004
                                            nrosenbloom@gwfglaw.com
                                            Tel. (212) 221-5700
                                            Fax (212) 221-6583


                                            By: /s/ Neal M. Rosenbloom
                                                  Neal M. Rosenbloom
                                                  A Member of the Firm


To:    Vincent J. Roldan, Esq.
       Ballon Stoll Bader & Nadler P.C.
       Attorneys for Debtor
       vroldan@ballonstoll.com)

       Charles N. Persing
       Bederson LLP
       cpersing@bederson.com

       Andreas D. Milliaressis, Esq.
       Stevens & Lee P.C.
       Attorneys for Lawrence F. Flick IV
       adm@stevenslee.com

       Kevin J. Etzell, Esq.
       Vedder Price P.C.
       Attorneys for Signature Bank
       ketzel@vedderprice.com




                                              2
X:\GWFG\New Data\Dominique\Word\CLIENTS\Seller, Jeffrey\Notice Of Appearance (6-
22-20).Doc




                                          3
